NOTE: This order is nonprecedential
United States Court of Appeals for
the FederaI Circuit
BETTY L. MCDONALD,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent.
2012-3072
Petition for review of the Merit SyStemS Protecti0n
Board in case no. CH{)831110436-I-1.
ON MOTION
ORDER
Betty L. McDona1d moves for leave to proceed in forma
pauperiS.
Upon consideration thereof
I'1‘ ls ORDERED THAT:
The motion is granted

MCDONALD V, OPM
2
FOR THE CoURT
FEB 0 7 2012 /sf Jan Horba1y
Date J an Horba1y
cc: Betty L. McDona1d
Jeanne E. DaVids0n, Esq.
S21
Clerk
' FlLED
u.s. cuunT or APPEALs ma
me FEnERAL clnculT
FEB U7ZU12
JAN HOHBALY
CLERl(